FRIEDMAN, Judge,
concurring and dissenting.
I concur in the result reached by the majority here. However, I write separately because I can only agree with a portion of the reasoning expressed in the majority opinion. Moreover, I also agree, in part, with the reasoning in the dissent. Specifically, I question whether it was necessary for the majority to determine that the terms “compensation” and “salary,” as used in section 1401(g) of the County Code,1 were intended to be synonymous in order to reach the majority’s final determination.
Section 1401(g) of the County Code provides in pertinent part:
When the determination by the county commissioners to require a full time district attorney becomes effective and operative, he shall be compensated at one thousand dollars ($1,000) lower than the compensation paid to a judge of the court of common pleas in the respective judicial district.
[[Image here]]
Notwithstanding the provision of any other statute, the annual salaries of part-*1198time district attorneys shall be as follows: ....
16 P.S. § 1401(g) (emphasis added).
Appellant here, as a former full time district attorney, received a salary of $1,000 less than the salary paid to a judge. In his full time position, appellant was also a county employee eligible for membership in the County Retirement System. 16 P.S. § 11662(2). Based solely upon the concept that “compensation” as it appears in section 1401(g) encompasses pension benefits as well as salary, appellant argues that, as part of his compensation, he should be provided, not with county pension benefits, but with the higher state pension benefits payable to a judge upon retirement. While I do not dispute that appellant, as a full time district attorney, is entitled to compensation which includes both salary and pension benefits;2 I earnestly challenge his claim that he is entitled to state rather than county pension benefits.
In coming to this conclusion, I agree with that portion of the dissent which, after considering relevant provisions of the County Pension Law, 16 P.S. §§ 11654(a), 11652(2) and 11652(14.1), states:
the Legislature’s use of the term “salary” when discussing part-time district attorneys reflects an intention that part-time employees not be included in the county retirement system. Conversely, the Legislature’s use of the term “compensation” evinces their intent that, as county employees, full time district attorneys are to be accorded the full benefits of the county retirement system.
(Dissenting op. at 1197.) (Emphases added.) However, following this statement, the dissent goes on to ultimately conclude, based on section 1401(g), that when a county chooses to make the position of district attorney full time, those resulting county employees are no longer to be accorded the benefits of the county retirement system; rather, the county must pay them pension benefits equivalent to those paid to state employed judges. I cannot agree that this conclusion is properly drawn; indeed, I can find nothing in section 1401(g) which would convert a full time district attorney’s entitlement to county retirement benefits into an entitlement to state retirement benefits.
On the contrary, I believe we must be governed by the fact, properly stated by the majority, that full time district attorneys are county employees, belonging to the County Retirement System with pension benefits determined by the terms of the County Pension Law. On the other hand, judges are state employees and members of the State Employees Retirement System. Section 1401(g), in discussing the compensation due full time district attorneys, did not confer state employee status upon an elected county official. A full time district attorney is a county employee: nothing more and nothing less; we cannot lose sight of this fact in applying the Statutory Construction Act to the language in that section.
In the absence of legislation that confers state employee status upon an elected county employee, and in the absence of legislation that would enable members of the Board to increase benefits to a full time district attorney beyond those set by the County Pension Law, the interpretation of section 1401(g) advocated by appellant is ungrounded.
Accordingly, I believe that in enacting section 1401(g), the legislature intended that the total compensation due a full time district attorney in third through eighth class counties should consist of the salary of a common pleas court judge less $1,000, and that this amount should form the basis upon which the Board must calculate the district attorney’s county pension, which forms the rest of his compensation package.
*1199Based on this reasoning, I would affirm the trial court’s order here.

. Act of August 9, 1955, P.L. 323, as amended, 16 p.s. § 1401(g).


. For this reason, unlike the majority, I do not believe it is necessary to distinguish the cases cited by appellant. In fact, I disagree with the majority's statement that the focus of the inquiry in those cases “precludes the inference that a widely applicable definition of the term 'compensation' as found in section 1401(g) of the County Code would encompass pension benefits." (Majority op. at 1193.) (Emphasis added.) On the contrary, where section 1401(g) deals only with full time district attorneys, who are entitled to membership in the County Retirement System, I believe that the legislature intended the term "compensation" to include pension benefits.